UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6576


SUNDARI K. PRASAD,

                    Plaintiff - Appellant,

             v.

FOXMORE PROCESS SERVERS; MICHAEL FOXMORE, Owner of Foxmore
Servers,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00041-MHL-RCY)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad appeals the district court’s order dismissing her 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1) (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Prasad v. Foxmore Process Servers, No. 3:17-cv-

00041-MHL-RCY (E.D. Va. May 9, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2